 

Reliant Holdings, Inc. 8-K [rhi-8k_120318.htm]

 



EXHIBIT 10.4

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”), made as of this ___ day of December
2018 (the “Effective Date”), by and among the individuals who have signed a form
of page 6 of this Agreement below (each a “Signature Page” and signatory a
“Shareholder” and collectively, the “Shareholders”) and Reliant Holdings, Inc.,
a Nevada corporation (the “Company”).

 

W I T N E S S E TH:

 

WHEREAS, the Shareholders hold that number of shares of the Company’s common
stock as are set forth next to their signature on the Signature Page (the
“Shares”), which Shares shall be subject to the terms of this Agreement as
provided below; and

 

WHEREAS, the parties hereto desire to enter into this Agreement upon the terms
and conditions contained hereinafter to set forth conditions pursuant to which
the Shareholder may transfer and sell the Shares.

 

NOW, THEREFORE, in consideration of the mutual premises set forth herein, $10
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each Shareholder, the parties hereto hereby
agree as follows.

 

1.                 

Lock-Up. Each Shareholder hereby agrees that:

 

1.1.           

Until December 31, 2019 (the “Lock-Up Period”), the Shareholder will not,
directly or indirectly Transfer any of the Shares, except that the Shareholder
may Transfer not more than 25,000 (as adjusted for any stock split,
recapitalization or combination) of the Shares in any ninety (90) day period
(the “Lock-Up”), which Transfers in any ninety (90) period shall be
non-cumulative and shall not carry over from one ninety (90) day period to the
next. “Transfer” means the offer for sale, sale, pledge, hypothecation,
transfer, assignment or other disposition of (or to enter into any transaction
or device that is designed to, or could be expected to, result in the sale,
pledge, hypothecation, transfer, assignment or other disposition at any time)
(including, without limitation, by operation of law), or the entry into any swap
or other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of the Shares, whether any
such transaction is to be settled by delivery of Shares or other securities, in
cash or otherwise.

 

1.2.           

Notwithstanding the above Section 1.1, a Transfer of Shares as a bona fide gift,
by will or intestacy or to a family member or trust for the benefit of a family
member (for purposes of this Agreement, “family member” means any relationship
by blood, marriage or adoption, not more remote than first cousin); or transfers
of Shares to a charity or educational institution; provided that in the case of
any transfer pursuant to the foregoing clauses any such transfer shall not
involve a disposition for value and each transferee shall sign and deliver to
the Company a form of this Agreement.

 

 

Lock-up Agreement

Shareholders of Reliant Holdings, Inc.

December 2018

Page 1 of 7

 

 

2.                 

Representations and Warranties of Each Shareholder. Each Shareholder represents,
warrants and agrees to the following representations, acknowledgements and
agrees that the Company and its assigns shall be able to rely on such
representations for all purposes:

 

2.1.           

The Shareholder agrees that the Shares and any certificate evidencing such
Shares may, at the request of the Company, be stamped or otherwise imprinted
with a conspicuous legend in substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN LOCK-UP AGREEMENT BETWEEN THE HOLDER AND THE COMPANY, DATED AS OF
DECEMBER [ ], 2018. A COPY OF THE LOCK-UP AGREEMENT MAY BE INSPECTED AT THE
PRINCIPAL OFFICE OF THE COMPANY.”

 

3.                 

Right to Reject Dispositions. In furtherance of the foregoing, the Company and
its transfer agent are hereby authorized (i) to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
Agreement and (ii) to imprint on any certificate representing Shares
beneficially owned by a Shareholder a legend describing the restrictions
contained herein.

 

4.                 

Power and Authority. Each party hereto respectively represents and warrants that
such party has full power and authority to enter into this Agreement and that,
upon request of the Company, each Shareholder will execute any additional
documents necessary in connection with the enforcement hereof.

 

5.                 

No Assignment; Binding Nature. No party may assign this Agreement in whole or in
part, without the written consent of the other parties. This Agreement shall be
binding upon the parties and their respective successors and permitted assigns.

 

6.                 

Miscellaneous.

 

6.1.           

Severability of Invalid Provision. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

Lock-up Agreement

Shareholders of Reliant Holdings, Inc.

December 2018

Page 2 of 7

 

 

6.2.           

Entire Agreement of the Parties. The Agreement constitutes the entire agreement
of the parties regarding the matters contemplated herein, or related thereto,
and supersedes all prior and contemporaneous agreements, and understandings of
the parties in connection therewith. No covenant, representations, or
conditions, which are not expressed in the Agreement shall affect, or be
effective to interpret, change, or restrict, the express provisions of this
Agreement.

 

6.3.           

Further Assurances. All parties agree that, from time to time, each of them will
take such other action and to execute, acknowledge and deliver such contracts or
other documents as may be reasonably requested and necessary or appropriate to
carry out the purposes and intent of this Agreement.

 

6.4.           

Specific Performance. The parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate. As such, the
parties agree that if either party fails or refuses to fulfill any of its
obligations under this Agreement, then the other party shall have the remedy of
specific performance, which remedy shall be cumulative and nonexclusive and
shall be in addition to any other rights and remedies otherwise available under
any other contract or at law or in equity and to which such party might be
entitled. The Shareholder therefore agrees that, in the event of any such breach
or threatened breach of this Agreement or the terms and conditions hereof by the
Shareholder, the Company shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach or threatened breach, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6.5.           

Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED
AND ENFORCED ACCORDING TO, THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS PROVISIONS THEREOF AND SHALL BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. Any judicial
proceeding brought by or any party regarding any dispute arising out of this
Agreement or any matter related hereto may be brought in the courts of the State
Texas, or in the United States District Court for the Western District of Texas
and, by execution and delivery of this Agreement, each party hereby submits to
the jurisdiction of such courts. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN CONNECTION WITH ANY MATTER CONTESTED UNDER, OR ARISING OUT
OF, THIS AGREEMENT.

Lock-up Agreement

Shareholders of Reliant Holdings, Inc.

December 2018

Page 3 of 7

 

 

6.6.           

Construction. When used in this Agreement, unless a contrary intention appears:
(i) a term has the meaning assigned to it; (ii) “or” is not exclusive; (iii)
“including” means including without limitation; (iv) words in the singular
include the plural and words in the plural include the singular, and words
importing the masculine gender include the feminine and neuter genders; (v) any
agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (ix)
references to “dollars”, “Dollars” or “$” in this Agreement shall mean United
States dollars; (x) reference to a particular statute, regulation or law means
such statute, regulation or law as amended or otherwise modified from time to
time; (xi) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (xii) unless otherwise stated in this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; (xiii) references to “days” shall mean calendar days;
and (xiv) the paragraph headings contained in this Agreement are for convenience
only, and shall in no manner be construed as part of this Agreement.

 

Lock-up Agreement

Shareholders of Reliant Holdings, Inc.

December 2018

Page 4 of 7

 

6.7.           

Counterparts, Effect of Facsimile, Emailed and Photocopied Signatures. This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments hereto or thereto, may be executed in one or
more counterparts, all of which shall constitute one and the same instrument.
Any such counterpart, to the extent delivered by means of a facsimile machine or
by .pdf, .tif, .gif, .jpeg or similar attachment to electronic mail (email) or
downloaded from a website or data room (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party, each other party shall re execute the original form of this
Agreement and deliver such form to all other parties. No party shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.

 

 

 

[Remainder of page left intentionally blank. Signature pages follow.]

 

 

Lock-up Agreement

Shareholders of Reliant Holdings, Inc.

December 2018

Page 5 of 7

 

IN WITNESS WHEREOF, parties have caused this Agreement to be signed and
delivered by their duly authorized representatives as of the date first set
forth above.

 

 

THE COMPANY:     RELIANT HOLDINGS, INC.        

By:  /s/ Elijah May     Its:   CEO

    Printed Name:   Elijah May



[Signature page(s) of Shareholders follow.]

 

 

Lock-up Agreement

Shareholders of Reliant Holdings, Inc.

December 2018

Page 6 of 7

 

 

SHAREHOLDER:

 

 

By: /s/ Robert Taylor    

Printed Name:  Robert Taylor     If Entity:  



    Position of Signatory with Entity:       

Entity Name:       

Shares Beneficially Owned:  200,000

 

 

 

 

Lock-up Agreement

Shareholders of Reliant Holdings, Inc.

December 2018

Page 7 of 7

 

 

 

By: /s/ Alex Van De Walle    

Printed Name:  Alex Van De Walle     If Entity:  



    Position of Signatory with Entity:       

Entity Name:       

Shares Beneficially Owned:  200,000



 

 

 

Lock-up Agreement

Shareholders of Reliant Holdings, Inc.

December 2018

Page 7 of 7

